DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I was previously acknowledged. Election was made without traverse of the species: autism spectrum disorder. The requirement was still deemed proper and is therefore made FINAL.
Claims 13-16, 26-29, 37-46 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 8/11/21, Applicants amended claims 1, 5, 17-18, 30 and cancelled claim 4.
Claims 1-3, 5-12, 17-25 and 30-36 read on the elected Group I and elected species and are under consideration. 

Claim Objections-Withdrawn
The objection to claims 1, 17, 18, 24 and 30 is withdrawn due to amendment of the claims.  
Claim Rejections - Withdrawn
The rejection to claims 1 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of the claims to remove the limitation in parenthesis. 

Claim Objections-NEW
Claims 8-9, 12, 17, 25 and 30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n). 

Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 12-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claims are unclear because these depend from canceled claim 4. 


Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-12 under 35 U.S.C. 103 are rejected as being unpatentable over Hollander et al. (WO 2004/030524, cited on IDS) in view of Avanti et al. (The AAPS Journal 13, 284-290 (2011), cited on IDS) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/craniofacial accessed 11/29/21).
	Hollander et al. teach administration of oxytocin for treatment autism spectrum disorder (1st para., p. 4). With respect to “an effective dose of an oxytocin peptide…” Hollander et al. teach the active therapeutic agents formulated at 0.0001- 1 mg or about 0.001 to 0.1 mg or 1.0 to 100 mg or 0.01 to 1.0 grams per dose (p. 22, 3rd para.). 
	With respect to the new limitation “via craniofacial administration”, the instant specification does not define the limitation. As evidenced by Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/craniofacial accessed 11/29/21), the term “craniofacial” refers the cranium and face. Therefore, the broadest reasonable interpretation of “craniofacial administration” includes oral administration because the mouth is part of the face. Hollander et al. teach oral formulations include normally employed excipients, such as magnesium stearate or magnesium carbonate (p. 24, lines 3-5; p. 24, lines 24). 
	Hollander et al. does not teach an example of co-administration of oxytocin and magnesium ions, however the teachings of Avanti et al. cure this deficiency. 
	Avanti et al. teach that oxytocin formulation are highly unstable at elevated temperatures and is an issue in tropical countries (p. 284, 2nd col.). Avanti et al. teach that because of its poor stability, there is a clear need for a heat stable oxytocin formulation (p. 284, 2nd col.). Avanti et al. teach that one way to effectively improve stability of several peptides in aqueous solutions is using metal salts in combination with a suitable buffer (bottom of p. 284). Avanti et al. teach the stability of aqueous oxytocin in aqueous formulations was improved in the present of citrate buffer in combination with at least 2mM MgCl2 (Abstract and Fig. 3). Avanti et al. teach that the oxytocin st col.). 
	With respect to claims 1, 2, 9, 12, it would have been obvious to a person of ordinary skill in the art to combine the oxytocin of Hollander et al. with MgCl2 in order to stabilize the oxytocin. A person of ordinary skill in the art would look to the teachings of Avanti et al. that teach oxytocin is unstable and be motivated to improve the stability by including divalent metal ions, such as MgCl2. There is a reasonable expectation of success given that Hollander et al. teach oxytocin normally combined with excipients such as magnesium stearate. Moreover, there is a reasonable expectation of success given that Avanti et al. teach examples (Fig. 3) of enhanced stability of oxytocin when combined with MgCl2.
With respect to the limitation “wherein co-administration of the oxytocin peptide and the magnesium ions produces a synergistic or enhanced effect”, Hollander et al. and Avanti et al. make obvious the combination of oxytocin and magnesium. Therefore, the combination would necessarily have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same… [Footnote omitted].” The In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Hollander et al. and Avanti et al. teach administering the same composition (effective amount of oxytocin and magnesium ions) to the same patient population (a subject suffering from autism spectrum disorder, therefore the combination would necessarily result in a synergistic or enhanced effect. 
With respect to claims 5 and 6, Hollander et al. teach intranasal administration, such as nasal solutions or sprays. Nasal solutions are usually aqueous solutions designed to be administered to the nasal passages in drops or sprays (p. 23, lines 3-5). Hollander et al. teach that the route of administration is a route designed for optimum delivery of oxytocin to the central nervous system (p. 23, lines 14-16). It would be obvious to formulate the oxytocin with the MgCl2 for ease of delivery via intranasal route.
With respect to claim 7, Hollander et al. teach the active therapeutic agents formulated at 0.0001- 1 mg or about 0.001 to 0.1 mg or 1.0 to 100 mg or 0.01 to 1.0 grams per dose (p. 22, 3rd para.). Hollander et al. claims a therapeutically effective amount of oxytocin, including a range from 0.1 unit per hour to 7 units per hour (claims 4, 11) and 10µg/mL (claims 18, 27). Hollander et al. teach that one USP unit is the equivalent of approximately 2 µg of pure peptide (p. 22, lines 13-14). Therefore, a dose of 0.01 to 7 units is about .02-14 µg. Hollander et al. discloses and example of a patient treated with 0.1-7 units of oxytocin for treatment of autistic behaviors (p. 28). The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claims 8, 10, and 11, the concentration of the active agents in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Hollander et al. teach the active therapeutic agents formulated at 0.0001- 1 mg or about 0.001 to 0.1 mg or 1.0 to 100 mg or 0.01 to 1.0 grams per dose (p. 22, 3rd para.). Hollander et al. also teach that the therapeutically effective refers to the administration of a quantity that renders a therapeutic, rather than adverse, allergic or other untoward reaction when administered to an individual (p. 18, lines 15-18). Avanti et al. teach the stability of aqueous oxytocin in aqueous formulations was improved in the present of citrate buffer in combination with at least 2mM MgCl2 (Abstract and Fig. 3). Avanti et al. teach that the oxytocin stability is further increased with increasing concentration of the divalent metal ions up to 50mM (p. 290, 1st col.). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentrations and molar ratios, to arrive at the ranges of claims 8, 10 and 11. 

Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. Applicants argue Hollander refers to Mg in oral formulations, i.e. as a lubricant in an oral formulation. Applicants argue that nowhere does Hollander refer to . 
These arguments are not persuasive because claim 1 is not drawn solely to intranasal administration. As indicated above, the broadest reasonable interpretation of “craniofacial administration” includes oral administration. Moreover, Hollander teaches various ways of administration, such as oral and intranasal.  With respect to the “unexpected synergistic” or enhanced effects of the combination, Applicants are invited to provide evidence of synergy. MPEP 716.02(a) states:  
A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). 

Applicants have not shown evidence of a greater than expected result. Figures 1 and 2 do not have error bars or p-values; therefore, it is unclear if the results are statistically significant. Fig. 3 also does not disclose the differences are significant, let alone “synergistic”. 
Moreover, MPEP 716.12 states: 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the 

In the instant case, the data is not commensurate in scope with the claims, because the claims are drawn to treatment of a variety of disorders. As indicated above, the combination of references make obvious the combination of references. With respect to the Avanti reference, Avanti et al. teach that one way to effectively improve stability of several peptides in aqueous solutions is using metal salts in combination with a suitable buffer (bottom of p. 284). Avanti et al. teach the stability of aqueous oxytocin in aqueous formulations was improved in the present of citrate buffer in combination with at least 2 mM MgCl2 (Abstract and Fig. 3). Avanti et al. teach that the oxytocin stability is further increased with increasing concentration of the divalent metal ions up to 50 mM (p. 290, 1st col.). Therefore, Avanti teaches that Mg does improve stability of oxytocin and one of ordinary skill in the art would look to the teachings of Avanti and be motivated to use Mg ions to do so. Moreover, as indicated in Avanti, there is a need for heat stable oxytocin due to administration in tropical countries. For the reasons presented above, the rejection is maintained. 

Claims 1-3, 5-8, 10-12, 17-25, and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2012/0172304) in view of Mousain-Bosc et al. (“Improvement of neurobehavioral disorders in children supplemented with magnesium-Vitamin B6”; vol. 19(1) March 2006) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/craniofacial accessed 11/29/21).
With respect to claims 1 and 12, Leonard et al. teach oxytocin or an oxytocin analog for treatment of autism spectrum disorders and related disorders such as attention deficit, hyperactivity, verbal communication difficulties (Abstract). Leonard et al. teach the oxytocin in combination with a secondary or adjunctive therapeutic agent to yield more effective treatment tools against autism spectrum disorders (Abstract; [0018, 0061]). With respect to the limitation “magnesium ions”, Leonard et al. teach currently, autism is treated with applied behavior analysis, dietary modification or large doses of vitamin B6 with magnesium [0007]. Leonard et al. also teach oxytocin or oxytocin analog compositions are often formulated and administered in combination with magnesium stearate, magnesium lauryl sulfate, and magnesium salts [0078, 0086]. 
With respect to the new limitation “via craniofacial administration”, the instant specification does not define the limitation. As evidenced by Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/craniofacial accessed 11/29/21), the term “craniofacial” refers the cranium and face. Therefore, the broadest reasonable interpretation of “craniofacial administration” includes oral and intranasal administration because the mouth and nose are part of the face. Moreover, as evidenced by instant claim 5, craniofacial administration includes intranasal administration. Please note that [0025] of the PGPUB discloses “craniofacial administration (e.g. intranasal administration)” therefore, the instant specification also teaches that intranasal administration is an example of craniofacial administration.  Leonard et al. teach in some embodiments, the pharmaceutical formulations are formulated for intranasal administration [0025 0080, 0089, and 0090]. 
Leonard et al. does not teach an example of treatment of autism with oxytocin and magnesium. However, the teachings of Mousain-Bosc et al. cure this deficiency. 	Mousain-Bosc et al. teach an open study on 33 children with PDD syndrome (pervasive developmental disorders-signs of autism) (Abstract). Mousain-Bosc et al. teach a statistically significant improvement of the symptoms after Mg-B6 supplementation together with a rise in ERc-Mg values (Abstract). Mousain-Bosc et al. teach that children with autism exhibit low Erc-Mg levels and installing Mg-B6 supplementation for some weeks restores higher intra-erythrocyte Mg2+ values and significantly reduced the clinical symptoms of autism (conclusion para.). 
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine oxytocin from Leonard et al. and Mg-B6 from Mousain-Bosc et al. for treatment of autism.  MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, Leonard et al. teach oxytocin and oxytocin analogs for treatment of autism and Mousain-Bosc et al. teach Mg-B6 for treatment of autism,  therefore the prior art teaches the compositions useful for the same purpose. Importantly, a person of ordinary skill in the art would be motivated to co-administer the Mg-B6 because Leonard et al. teach oxytocin in combination with one or more secondary adjunctive agents that are combinatorically formulated or coordinately 
With respect to the limitation “wherein co-administration of the oxytocin peptide and the magnesium ions produces a synergistic or enhanced effect”, Leonard et al. and Mousain-Bosc et al. make obvious the combination of oxytocin and magnesium. Therefore, the combination would necessarily have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same… [Footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Leonard et al. and Mousain-Bosc et al. make obvious administering the same composition (effective amount of oxytocin and magnesium ions) to the same patient population (a subject suffering from autism spectrum disorder, therefore the combination would necessarily result in a synergistic or enhanced effect. 
claims 2 and 3, Leonard et al. teach oxytocin or oxytocin analog compositions are often formulated and administered in combination with magnesium stearate, magnesium lauryl sulfate, magnesium salts [0078, 0086]. Leonard et al. teach oxytocin in combination with one or more secondary adjunctive agents that are combinatorically formulated or coordinately administered with the oxytocin to yield an effective response. Mousain-Bosc et al. teach a statistically significant improvement of the symptoms after Mg-B6 supplementation together with a rise in ERc-Mg values (Abstract). Whether the oxytocin is administered concurrently, before or after the magnesium is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Leonard et al. teach oxytocin in combination with one or more secondary adjunctive agents that are combinatorically formulated or coordinately administered with the oxytocin to yield an effective response. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize when the oxytocin is administered relative to the magnesium. 
With respect to claims 5 and 6, Leonard et al. teach in some embodiments, the pharmaceutical formulations are formulated for intranasal administration [0019, 0080, 0089, and 0090]. 
With respect to claim 7, Leonard et al. teach suitable effective unit dosage amounts of the active compounds for administration to mammalian subjects, including human, may range from 10 to 1500 μg, 20 to 1000 μg, 25 to 750 μg, 50 to 500 μg, or 150 to 500 μg, 10 to 1500 mg, 20 to 1000 mg, 25 to 750 mg, 50 to 500 mg, or 150 to In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claims 8, 10 and 11, the concentration of the active agents in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Mousain-Bosc et al. teach administration of 6 mg/kg/day of Mg. Leonard et al. teach suitable effective unit dosage amounts of the active compounds for administration to mammalian subjects, including human, may range from 10 to 1500 μg, 20 to 1000 μg, 25 to 750 μg, 50 to 500 μg, or 150 to 500 μg, 10 to 1500 mg, 20 to 1000 mg, 25 to 750 mg, 50 to 500 mg, or 150 to 500 mg. In certain embodiments, the effective dosage of oxytocin or an oxytocin analog may be selected within narrower ranges of, for example, 10 to 25 μg, 30-50 μg, 75 to 100 μg, 100 to 250 μg, or 250 to 500 μg, 10 to 25 mg, 30-50 mg, 75 to 100 mg, 100 to 250 mg, or 250 to 500 mg. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentrations and molar ratios, to arrive at the ranges of claims 8, 10 and 11. 
claim 17, Leonard et al. teach the sequence of oxytocin is Cys-Tyr-Ile-Gln-Asn-Cys-Pro-Leu-Gly (SEQ ID NO: 1), which is identical to instantly claimed SEQ ID NO: 1 [0052]. 
With respect to claims 18 and 25, as indicated above, Leonard et al. in view of Mousain-Bosc et al. make obvious administration of an effective dose of oxytocin and magnesium for treatment of autism. As indicated above, Leonard et al. teach intranasal administration. Leonard et al. liquid aerosol formulation for intranasal administration [0081]. With respect to the limitation “the volume of the liquid formulation is between 5µl and about 1000µl”, Leonard et al. teach an example of a formulation containing the oxytocin analog, carbetocin in a nasal spray with a delivery volume of 0.1 ml (Table 13, p. 22).  Leonard et al. also teach that the intranasal formulation of the present invention can be administered using any spray bottle or syringe, an example is a spray bottle in the “Nasal spray pump with safely clip” which delivers 0.1ml per squirt [0089].  It would have been obvious to administer the oxytocin with magnesium as a nasal spray with a delivery volume of 0.1 ml because Leonard et al. teach administration of oxytocin in a nasal spray and teaches an example of administration of an oxytocin analog within the claimed delivery volume. There is a reasonable expectation of success given nasal sprays are routine in the art and Leonard et al. teaches formulation of a nasal spray comprising oxytocin or an analog of oxytocin. 
With respect to claim 19, Leonard et al. teach suitable effective unit dosage amounts of the active compounds for administration to mammalian subjects, including human, may range from 10 to 1500 μg, 20 to 1000 μg, 25 to 750 μg, 50 to 500 μg, or 150 to 500 μg, 10 to 1500 mg, 20 to 1000 mg, 25 to 750 mg, 50 to 500 mg, or 150 to  The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claims 20, 21 and 22, the concentration of the active agents in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Mousain-Bosc et al. teach administration of 6 mg/kg/day of Mg. Leonard et al. teach suitable effective unit dosage amounts of the active compounds for administration to mammalian subjects, including human, may range from 10 to 1500 μg, 20 to 1000 μg, 25 to 750 μg, 50 to 500 μg, or 150 to 500 μg, 10 to 1500 mg, 20 to 1000 mg, 25 to 750 mg, 50 to 500 mg, or 150 to 500 mg. In certain embodiments, the effective dosage of oxytocin or an oxytocin analog may be selected within narrower ranges of, for example, 10 to 25 μg, 30-50 μg, 75 to 100 μg, 100 to 250 μg, or 250 to 500 μg, 10 to 25 mg, 30-50 mg, 75 to 100 mg, 100 to 250 mg, or 250 to 500 mg. Leonard et al. also teach intranasal doses of an oxytocin or an oxytocin analog (e.g., carbetocin) can range from about 50 μg to   It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentrations and molar ratios, to arrive at the ranges of claims 20-22. 
With respect to claims 23 and 24, the concentration and volume of the active ingredient in the nasal spray is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, , Leonard et al. teach an example of a formulation containing the oxytocin analog, carbetocin in a nasal spray with a delivery volume of 0.1 ml (Table 13, p. 22). Importantly, Leonard et al. that the intranasal formulation of the present invention can be administered using any spray bottle or syringe, an example is a spray bottle in the “Nasal spray pump with safely clip” which delivers 0.1ml per squirt [0089].  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize concentration and volume, to arrive at the dose and volume ranges of claims 23-24. 
With respect to claim 30, Leonard et al. teach the sequence of oxytocin is Cys-Tyr-Ile-Gln-Asn-Cys-Pro-Leu-Gly (SEQ ID NO: 1), which is identical to instantly claimed SEQ ID NO: 1 [0052]. 
With respect to claims 31, 32, 33, 35 and 36,   Leonard et al. teach that the intranasal formulation of the present invention can be administered using any spray bottle or syringe, an example is a spray bottle in the “Nasal spray pump with Safely clip” which delivers 0.1ml per squirt [0089]. Leonard et al. teach different intranasal sprays . 

Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. Applicants argue that Leonard refers to the use of Mg only in the context of preparing pharmaceutically acceptable salts or preparing oral dosage forms and does not refer to formulations suitable for craniofacial mucosal or intranasal administration. Applicants argue that Leonard does not teach or suggest a synergistic effect when used in combination. Applicants argue that Mousain does not cure the deficiencies because Mousain does not refer to the use of oxytocin in combination with the Mg-B6. Applicants argue that if Mousain did not envision the combination, why would a skilled artisan make it. Applicants argue that the results of Mousain are based on a small clinical . 
These arguments are not persuasive because claim 1 is not drawn solely to intranasal administration. As indicated above, the broadest reasonable interpretation of “craniofacial administration” includes oral administration. Importantly, Leonard teaches intranasal administration and intranasal administration of oxytocin is well known in the art. With respect to the teachings of Mousain, the Examiner acknowledges that the reference does not teach administration of oxytocin. However, MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” The Mousain reference does not teach away from using Mg-B6. MPEP 2145 states: "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). :  
A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). 

Applicants have not shown evidence of a greater than expected result. Figures 1 and 2 do not have error bars or p-values; therefore, it is unclear if the results are statistically significant. Fig. 3 also does not disclose the differences are significant, let alone “synergistic”. Moreover, MPEP 716.12 states: 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to 

In the instant case, the data is not commensurate in scope with the claims, because the claims are drawn to the treatment of a variety of disorders. As indicated above, the combined teachings of the cited references makes obvious the combination of Mg ions and oxytocin. 
For the reasons presented above, the rejection is maintained. 

Conclusion
	No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/T.L.M/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654